            Case 1:18-cv-00142-KHP Document 40 Filed 06/22/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                             6/22/2020
DEBRA EARLY-KING,

                                                Plaintiff,                 18-CV-0142 (KHP)

                             -against-                               ORDER SCHEDULING A BENCH
                                                                               TRIAL
UNITED STATES OF AMERICA,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On June 22, 2020, the parties appeared for a case management conference. As

discussed on the record, the following order is entered:

         Bench Trial. A bench trial in this matter is scheduled for November 16, 2020 at 10:00

a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New York.

         Pre-trial Conference. A pre-trial conference is scheduled for November 9, 2020 at

10:00 a.m. in Courtroom 17-D. The Court will address the parties’ motions in limine (if any) at

that time.

         Motions In Limine. Any motions in limine shall be filed by October 5, 2020. Opposition

briefs shall be filed by October 19, 2020. Reply briefs shall be filed by October 26, 2020.

         Joint Pre-Trial Order and other Submissions. The parties shall file a joint pretrial order

by October 26, 2020. In accordance with Judge Parker’s Individual Practices, the proposed

pretrial order shall include:

              1. The full caption of the action;
Case 1:18-cv-00142-KHP Document 40 Filed 06/22/20 Page 2 of 4



 2. the name, address, telephone number and email of the attorneys who will be

    participating in the trial for Plaintiff and Defendant;

 3. a brief statement identifying the basis for subject matter jurisdiction, and, if that

    jurisdiction is disputed, the reasons therefor;

 4. a list of each claim and defense that will be tried and a list of any claims and

    defenses asserted in the pleadings that are not to be tried;

 5. a statement of the claims for damages or other relief that Plaintiff seeks;

 6. a list by each party of its trial witnesses that it, in good faith, expects to present,

    and the general subject area of the witness’s testimony and the order and

    anticipated length of the witness’s testimony;

 7. a list by each party of exhibits that it, in good faith, presently expects to offer in

    its case in chief, together with any specific objections thereto (Plaintiff’s exhibits

    should be listed by number and Defendant’s exhibits should be listed by letter.);

 8. all stipulations or statements of fact or law on which the parties have agreed;

 9. a proposed schedule by which the parties will exchange demonstratives that the

    parties intend to use at trial, notify each other of any objections thereto, consult

    with each other regarding those objections and notify the Court of any remaining

    disputes such that they can be addressed at the November 9, 2020 final pre-trial

    conference;

 10. the necessity of translator(s) and whether the parties have arranged for the

    same (if applicable);

                                        2
          Case 1:18-cv-00142-KHP Document 40 Filed 06/22/20 Page 3 of 4



           11. any courtroom technology needed; and

           12. all other matters the parties believe are important to the efficient conduct of the

               trial.

     In addition to the joint pre-trial order, by October 26, 2020, the parties shall submit

proposed findings of fact and conclusions of law by each party with citations to applicable cases

and exhibits, together with memoranda of law that identify the issues, summarize the facts and

applicable law, and address any evidentiary issues.

     Finally, by November 11, 2020, the parties shall deliver copies of their respective exhibits

to the Court in a binder for the Court’s use at trial. Copies of these exhibits also shall be

emailed to Judge Parker at Parker_NYSD_Chambers@nysd.uscourts.gov.

       Conduct of Trial.

       1. On the first day of trial, counsel must arrive at 10:45 a.m. to Courtroom 17D. The
          parties are expected to have witnesses available to fill the trial day and should
          accommodate each other’s witness schedules in the event a witness needs to be
          taken out of turn. Counsel are expected to be diligent in inquiring as to the
          availability of all witnesses.

       2. Opening statements must be devoid of argument or discussions of the law. Their
          main purpose is to outline the proof to be presented. Each party’s opening
          statement is limited to 15 minutes. The requirement of contemporaneous objection
          applies to opening statements. The parties may elect to waive opening statements.

       3. Speaking objections during trial are prohibited. Counsel shall say the word
          “objection” followed by a word or brief phrase to indicate the nature of the
          objection (for example, “objection, hearsay”).

       4. Depositions offered in lieu of live testimony will not be read aloud.

       5. If a witness needs an interpreter, the party calling such witness must arrange for the
          presence of a certified simultaneous interpreter. Similarly, a party needing an
          interpreter must arrange for the presence of such an interpreter.
                                                  3
         Case 1:18-cv-00142-KHP Document 40 Filed 06/22/20 Page 4 of 4




     6. Defendants’ counsel will give closing arguments first, followed by Plaintiff’s counsel.
        No rebuttal is allowed unless Plaintiff’s counsel makes an argument that Defendants’
        counsel could not reasonably have anticipated. The requirement of
        contemporaneous objection applies to closing statements.

     7. Counsel should make sure that they have custody of all their original exhibits during
        the trial and maintain custody of the exhibits after conclusion of the trial. See Local
        Civil Rule 39.1(a).

     8. Post-verdict motions must be made within the time permitted by the applicable
        rules.

SO ORDERED.

DATED:        New York, New York
              June 22, 2020

                                                  ______________________________
                                                  KATHARINE H. PARKER
                                                  United States Magistrate Judge




                                              4
